Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-10 and 12-18 are pending
Claims 9-10 are withdrawn due to restriction
Claims 1 and 7 have been amended
Claims 3 and 11 have been canceled
Claims 12-18 are new
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-2, 4, 6-8 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visintin et al. US2008/0269096 (US’096). Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US’096.

Regarding claim 1, US’096 teaches a method and composition for removing bulk and ion-implanted photoresist and/or post-etch residue material (organic cured film) from densely patterned microelectronic devices (substrate) (abstract). US’096 further teaches the improved composition is useful as a liquid or in a dense fluid phase. The improved composition shall effectively remove bulk and ion-implanted photoresist and/or post-etch residue without substantially over-etching the underlying silicon-containing layer(s) (para. 10). The invention relates to a liquid removal composition methanol, ethanol, isopropanol, and higher alcohols and ethylene glycol (water-soluble organic solvent) (para. 46). Although not wishing to be bound by theory, it is assumed that the chelating agents in the removal compositions of the present invention break weak interfacial bonds between the underlying silicon-containing layer and the crust, as well as attack the crust itself. Specifically, the chelating agents form complexes with the dopant ions, i.e., As, B, and P, in the ion-implanted resist. Chelating agents useful in the compositions of the invention should not react with the co -solvent or the other reagents of the removal composition. The chelating agents are preferably soluble in the dense fluid and can be of any suitable type, including, for example, sulfuric acid (para. 47). Therefore, US’096 teaches a photoresist removing processing liquid wherein the liquid is only required to include sulfuric acid and a water-soluble organic solvent, wherein the water soluble organic solvents used are the same as disclosed by applicant (see para 88-89 of applicants filed specification) therefore the processing liquid does not comprise a compound capable of generating nitronium ions, and the content of water in the acidic cleaning liquid is 5% by mass or less. As a result, US’096 teaches contacting an organic cured film on a substrate with an acidic cleaning liquid to thereby remove the organic cured film from the substrate, wherein the acidic cleaning liquid comprises sulfuric acid and a water-soluble organic solvent and does not comprise a compound capable of generating nitronium ions, and an amount of water in the acidic cleaning liquid is 5% by mass or less.
US’096 does not teach wherein the content of the sulfuric acid in the acidic cleaning liquid is 40% by mass or more.

However, US’096 further teaches in the broad practice of the invention, the liquid removal composition may comprise, consist of, or consist essentially of at least one co-solvent, at least one chelating agent, optionally at least one ion-pairing agent, and optionally at least one surfactant. In general, the specific proportions and amounts of co-solvent(s), chelating agent(s), optional ion-pairing agent(s), and optional surfactant(s), in relation to each other may be suitably varied to provide the desired removal action of the liquid removal composition for the bulk and ion-implanted photoresist, post-etch residue, and/or processing equipment, as readily determinable within the skill of the art without undue effort (para. 42). Although not wishing to be bound by theory, it is assumed that the chelating agents in the removal compositions of the present invention break weak interfacial bonds between the underlying silicon-containing layer and the crust, as well as attack the crust itself. Specifically, the chelating agents form complexes with the dopant ions, i.e., As, B, and P, in the ion-implanted resist (para. 47). Therefore, US’096 teaches that the amount of the chelating agent can be varied to be as much or as little as necessary in the liquid composition to be optimized to provide the desired removal action and will depend on the amount of resist remaining on the substrate and amount of dopant remaining in the resist.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’096 to include wherein the content of the sulfuric acid in the acidic cleaning liquid is 40% by mass or more because US’096 teaches that the amount of the chelating agent can be varied to be as much or as little as necessary in the liquid composition to be optimized to provide the desired removal action and will depend on the amount of resist remaining on the substrate and amount of dopant remaining in the resist and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 2, US’096 teaches the method of claim 1 of removing an organic cured film. US’096 further teaches wherein the acidic cleaning liquid further comprises a surfactant (para. 40 and 49).

Regarding claim 4, US’096 teaches the method of claim 1 of removing an organic cured film. US’096 further teaches it is within the scope of the present invention that the liquid removal compositions may be used to remove photoresist, post-CMP residues, and/or BARC (carbon hard mask) layers from the surface of a microelectronic device (para. 78). Therefore, US’096 further teaches wherein the organic cured film is a carbon hard mask.

Regarding claim 6, US’096 teaches the method of claim 1 of removing an organic cured film. US’096 further teaches wherein the water-soluble organic solvent is an alkanol (para. 46).

Regarding claims 7 and 17, US’096 teaches the method of claim 1 of removing an organic cured film. US’096 further teaches in use of the liquid removal compositions of the invention for removing bulk and ion-implanted photoresist and/or post-etch residue from microelectronic device structures having same thereon, the liquid removal composition typically is contacted with the microelectronic device structure for a time of from about 30 seconds to about 45 minutes, preferably about 1 to 30 minutes, at a temperature in a range of from about 20° C. to about 100° C., preferably about 40° C. to about 60° C (para. 75) within the claimed range of wherein the acidic cleaning liquid contacting the organic cured film is at a temperature of 10°C or higher and 80°C or lower, with regard to claim 7 and wherein a contact time between the organic cured film and the acidic cleaning liquid is 10 seconds or more and 1 hour or less, with regard to claim 17.

Regarding claim 8, US’096 teaches the method of claim 1 of removing an organic cured film. US’096 further teaches the compositions effectively remove the photoresist and/or post-etch residue material from the microelectronic device without substantially over-etching the underlying silicon-containing layer(s) and metallic interconnect materials (wiring material), which reads on wherein the substrate comprises a wiring material (para. 46).

Regarding claim 12, US’096 teaches the method of claim 1 of removing an organic cured film. US’096 further teaches co-solvent species useful in the removal compositions of the invention may be of any suitable type, including alcohols, amides, ketones, esters, etc. Illustrative species include, but are not limited to, methanol, isopropanol, and higher alcohols (para. 46). Therefore, US’096 further teaches wherein the water-soluble organic solvent is methanol, or isopropyl alcohol. 

Regarding claims 13-16, US’096 teaches the method of claim 1 of removing an organic cured film.

US’096 does not teach wherein the amount of the sulfuric acid in the acidic cleaning liquid is 50% by mass or more, with regard to claim 13, wherein the amount of the sulfuric acid in the acidic cleaning liquid is 95% by mass or less, with regard to claim 14, wherein the amount of the sulfuric acid in the acidic cleaning liquid is 90% by mass or less, with regard to claim 15 and wherein the amount of the sulfuric acid in the acidic cleaning liquid is 50% by mass or more and 80% by mass or less, with regard to claim 16.

However, US’096 further teaches in the broad practice of the invention, the liquid removal composition may comprise, consist of, or consist essentially of at least one co-solvent, at least one chelating agent, optionally at least one ion-pairing agent, and optionally at least one surfactant. In general, the specific proportions and amounts of co-solvent(s), chelating agent(s), optional ion-pairing agent(s), and optional surfactant(s), in relation to each other may be suitably varied to provide the desired removal action of the liquid removal composition for the bulk and ion-implanted photoresist, post-etch residue, and/or processing equipment, as readily determinable within the skill of the art without undue effort (para. 42). Although not wishing to be bound by theory, it is assumed that the chelating agents in the removal compositions of the present invention break weak interfacial bonds between the underlying silicon-

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’096 to include wherein the amount of the sulfuric acid in the acidic cleaning liquid is 50% by mass or more, with regard to claim 13, wherein the amount of the sulfuric acid in the acidic cleaning liquid is 95% by mass or less, with regard to claim 14, wherein the amount of the sulfuric acid in the acidic cleaning liquid is 90% by mass or less, with regard to claim 15 and wherein the amount of the sulfuric acid in the acidic cleaning liquid is 50% by mass or more and 80% by mass or less, with regard to claim 16 because US’096 teaches that the amount of the chelating agent can be varied to be as much or as little as necessary in the liquid composition to be optimized to provide the desired removal action and will depend on 

Regarding claim 18, US’096 teaches the method of claim 1 of removing an organic cured film. US’096 further teaches following the achievement of the desired removal action, the liquid removal composition is readily removed from the microelectronic device to which it has previously been applied, e.g., by rinse, wash, or other removal step(s), as may be desired and efficacious in a given end use application of the compositions of the present invention. For example, the microelectronic device may be rinsed with deionized water and dried using nitrogen (para. 76). Therefore, US’096 further teaches after contacting the organic cured film with the acidic cleaning liquid, cleaning a surface of the substrate with water, and then drying the substrate.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US’096 as applied to claim 1 above, and further in view of Hatakeyama et al. US 2014/0363958 (US’958).

Regarding claim 5, US’096 teaches the method of claim 1 of removing an organic cured film.

US’096 does not teach wherein the organic cured film comprises a resin having an ether bond and/or an ester bond.

US’958 teaches in the broad practice of the invention, the liquid removal composition may comprise a composition comprising a novolak resin comprising recurring units derived from a naphtholphthalein is used to form a photoresist underlayer film. The underlayer film is strippable in alkaline water, without causing damage to ion -implanted Si substrates or SiO2 substrates (abstract). US’958 further teaches that ester bonds can be formed by crosslinking components of masking layers for use when performing ion implantation (para. 27-32 95-96).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’096 to include wherein the organic cured film comprises a resin having an ester bond because US’958 teaches that ester bonds can be formed by crosslinking components of masking layers for use when performing ion implantation and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Response to Amendment

Applicant’s amendments to independent claim 1 to incorporate subject matter of claim 3 into claim 1 has changed the scope of claim 1, and as a result, the 102 rejection of claim 1 as stated in the non-final office action mailed 4-9-20 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over US’096 which includes both the rejection of claim 1 as stated in the non-final office action mailed 4-9-20 and rejection of claim 3 as stated in the non-final office action mailed 4-9-20 relevant to subject matter incorporated into claim 1.

Response to Arguments
Applicant's arguments filed 7-9-20 have been fully considered but they are not persuasive.
In response to applicants arguments of unexpected results and the 132 declaration filed 7-9-02, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of an amount of the sulfuric acid in the acidic cleaning liquid is 40% by mass or more. For example, the sulfuric acid content listed in examples 1-7 includes amounts between 50% and 80% by mass. Only new comparative example 6 includes a value for the sulfuric acid outside of the claimed range of 40% by mass or more, but this example does not show the criticality of the claimed end point of 40%. Further Comparative example 6 is significantly lower than the next lowest vale of sulfuric acid, 50% by mass, and does not make clear at what point the sulfuric acid value makes the removal rate and wiring damage goes from “good” to “bad”. It is unclear if the removal rate and wiring damage would still be “good” if the sulfuric acid content was above 80% by mass, or if the results would still occur between 40% and 50% by mass. Applicants must show the criticality of the claimed range, that the results definitively occur within 
In response to applicants arguments that US’096 does not teach the sulfuric acid  use in the claimed range, as discussed above and in the non-final office action mailed 4-9-20, US’096 teaches in the broad practice of the invention, the liquid removal composition may comprise, consist of, or consist essentially of at least one co-solvent, at least one chelating agent, optionally at least one ion-pairing agent, and optionally at least one surfactant. In general, the specific proportions and amounts of co-solvent(s), chelating agent(s), optional ion-pairing agent(s), and optional surfactant(s), in relation to each other may be suitably varied to provide the desired removal action of the liquid removal composition for the bulk and ion-implanted photoresist, post-etch residue, and/or processing equipment, as readily determinable within the skill of the art without undue effort (para. 42). Although not wishing to be bound by theory, it is assumed that the chelating agents in the removal compositions of the present invention break weak interfacial bonds between the underlying silicon-containing layer and the crust, as well as attack the crust itself. Specifically, the chelating agents form complexes with the dopant ions, i.e., As, B, and P, in the ion-implanted resist (para. 47). Since US’096 discuss the function of the chelating agent and removal effect on the organic cured film, the teachings of US’096 suggests to one of ordinary skill in the art that the amount of chelating agent is a results-effective variable that can be varied to provide the desired removal action of the organic cured film as the situation requires. Discovery of an optimum value of a result effective variable, in a known process, is ordinarily within the skill of the art.
.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713